Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00136-CV

                         IN THE INTEREST OF J.M.L.T., a Child

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00621
                    Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellants in relation to this
appeal because they qualify as indigent under TEX. R. APP. P. 20.

       SIGNED July 31, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice